EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
                    , 2007, between Indevus Pharmaceuticals, Inc., a Delaware
Corporation having a place of business at 33 Hayden Avenue, Lexington,
Massachusetts 02421 (the “Corporation”) and Glenn L. Cooper, M.D., an individual
residing at                                          (the “CEO”).

WHEREAS, the Corporation and CEO entered into that certain Employment Agreement
dated October 1, 2002 (the “Original Employment Agreement”);

WHEREAS, the Corporation and CEO desire to amend and restate the Original
Employment Agreement pursuant to Section 10 thereof, all as hereinafter
provided;

WHEREAS, the CEO, in his capacity of Chief Executive Officer of the Corporation,
the stock of which is publicly traded, shall be deemed a “specified employee” as
defined under Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (“Code”); and

WHEREAS, this Agreement is intended to comply with Code Section 409A and the
guidance thereunder, and shall be interpreted as operating in accordance
therewith to the extent that there is any ambiguity as to the terms of the
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Parties agree as follows:

1. EMPLOYMENT; DUTIES; REPORTING

(a) The Corporation engages and employs the CEO, and the CEO hereby accepts
engagement and employment, as Chief Executive Officer, to direct, supervise and
have responsibility for the daily operations of the Corporation, including, but
not limited to: (i) directing and supervising the business and research and
development efforts of the Corporation; (ii) managing the other executives and
personnel of the Corporation; (iii) evaluating, negotiating, structuring and
implementing business transactions with the Corporation’s licensees, customers
and suppliers; (iv) attending meetings of the Board of Directors of the
Corporation (the “Board”); and performing such other services and duties as the
Board shall determine.

(b) The Corporation will provide office facilities, secretarial, and clerical
support consistent with customary practices of the Corporation. The CEO shall
perform his duties hereunder from the Corporation’s executive offices in
Massachusetts or such other locations as the CEO and Corporation may agree,
provided, however, that the CEO acknowledges and agrees that the performance by
the CEO of his duties hereunder may require significant domestic and
international travel by the CEO.

(c) The CEO shall devote his best efforts and entire working time and attention
to the proper discharge of his duties and responsibilities under this Agreement.

(d) During the Employment Term, the CEO shall be required to report to the
Board.

(e) Except upon the prior written consent of the Board, during the Employment
Term, the CEO will not: (i) accept any other employment; or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is competitive with, or that places him in a
competing position to, the Corporation. Personal passive investments and
personal business affairs not inconsistent with this Agreement, or teaching,
writing or publicly speaking are permitted, so long as these activities do not
interfere or conflict with the CEO’s duties hereunder.

 

1



--------------------------------------------------------------------------------

2. TERM

Subject to any earlier termination pursuant to Section 6, the CEO’s employment
hereunder shall be for a term of three (3) years commencing on October 1, 2007
(the “Effective Date”) and continuing through the earlier of (a) the third
anniversary of such date or (b) the date on which this Agreement is terminated
in accordance with Section 6; provided, that unless terminated earlier in
accordance with Section 6, this Agreement shall automatically renew for periods
of one (1) year unless either the CEO or the Corporation gives written notice to
the other not less than sixty (60) days prior to the date of any such
anniversary of such party’s election not to extend the term of this Agreement.
The initial three year term and any successive term shall hereinafter be
referred to as the “Employment Term.”

3. COMPENSATION

As compensation for the performance of his duties under this Agreement, the CEO
shall be compensated as follows:

(a) Salary; Bonuses, Equity Awards:

 

  (i) The Corporation shall pay the CEO an annual base salary (“Base Salary”) at
an initial rate of Five Hundred Three Thousand Two Hundred Thirty Four and
94/100 Dollars ($503,234.94), payable in accordance with the usual payroll
period of the Corporation, and provided further that following each annual
anniversary of the Effective Date, the CEO shall be eligible for an increase in
Base Salary as determined by the Compensation Committee.

 

 

(ii)

During the Employment Term, the Corporation shall pay the CEO bonuses pursuant
to the Corporation’s CEO Bonus Plan or similar bonus plan as approved by the
Board or the Compensation Committee of the Board. Notwithstanding anything in
the CEO Bonus Plan to the contrary, each bonus shall be paid to the CEO in
accordance with the terms of such plan but in no event later than March 15th
following the calendar year in which such bonus was earned.

 

  (iii) The Executive will be eligible to receive options, restricted stock and
other Awards, as such term is defined in the Company’s 2004 Equity Incentive
Plan (the “Plan”), during the Employment Term pursuant to the Plan or such other
equity plans as may be in effect at any time during the term of this Agreement,
as may be granted from time to time by the Compensation Committee of the Board
or the Board.

The Corporation shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and such other amounts
as may be required by law and any plans pursuant to which such compensation is
generated or as agreed upon by the parties with respect to the compensation
payable to the CEO pursuant to section 3(a) hereof.

(b) Expenses. The Corporation shall reimburse the CEO for all normal, usual and
necessary expenses incurred by the CEO in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of the
CEO’s expenditures and otherwise in accordance with the expense reimbursement
policies and procedures as may from time to time be adopted by the Board of
Directors of the Corporation. Any reimbursements hereunder shall be paid to the
CEO promptly in a lump sum in accordance with such expense reimbursement
policies and procedures then in effect but in no event later than the March 15
of the calendar year next following the year in which the CEO incurred the
reimbursable expense.

(c) Benefits. The CEO shall have the right to participate in and to receive
benefits from all present and future life, vacation, accident, disability,
medical, pension, and savings plans and all similar benefits made available
generally to executives of the Company. The amount and extent of benefits to
which the CEO is entitled shall be governed by any applicable benefit plan, as
it may be amended from time to time. The CEO shall receive no less than four
(4) weeks paid vacation each year which shall accrue if not used in any year and
be paid to CEO or carried forward to subsequent years consistent with
Corporation policy. The Corporation shall also carry D&O Liability Insurance
coverage for the benefit of its officers and directors including CEO.

 

2



--------------------------------------------------------------------------------

(d) Life Insurance. The Corporation shall make available to the CEO and his
dependents, such medical, disability, life insurance and such other health
benefits as the Corporation makes available to its senior officers and
directors. The CEO’s life insurance coverage shall not be less than $1,000,000.

4. NON-COMPETITION

(a) The CEO understands and recognizes that his services to the Corporation are
special and unique and agrees that, during the term of this Agreement and,
unless such termination is by the CEO pursuant to 6(a)(iii) below and provided
the Corporation is not in material default to CEO on any of its obligations
under this Agreement, for a period of one (1) year from the date of termination
of his employment hereunder, he shall not in any manner, directly or indirectly,
on behalf of himself or any person, firm, partnership, joint venture,
corporation or other business entity (“Person”), enter into or engage in any
business engaged in the development of commercialization of products directly
competitive with products of the Corporation, including any subsidiary of the
Corporation (a “Subsidiary”), including products under development by the
Corporation or a Subsidiary within the geographic area of the Corporation’s
business.

(b) During the term of this Agreement and for one (1) year thereafter, CEO shall
not, directly or indirectly, without the prior written consent of the
Corporation, solicit or induce any employee of the Corporation or any affiliate
to leave the employ of the Corporation or any affiliate or hire for any purpose
any employee of the Corporation or any affiliate or any employee who has left
the employment of the Corporation or any affiliate within six months of the
termination of said employee’s employment with the Corporation.

(c) During the term of this Agreement and for one (1) year thereafter, the CEO
shall not, directly or indirectly, without the prior written consent of the
Corporation:

 

  (i) solicit or accept employment or be retained by any party who, at any time
during the term of this Agreement, was a customer or supplier of the Corporation
or any affiliate where his position will be related to the business of the
Corporation; or

 

  (ii) solicit or accept the business of any customer or supplier of the
Corporation or any affiliate with respect to products similar to those supplied
by the Corporation.

(d) In the event that the Officer breaches any provisions of this Section 4 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 4, the Officer shall not urge as a
defense that there is an adequate remedy at law nor shall the Corporation be
prevented from seeking any other remedies which may be available.

5. CONFIDENTIAL INFORMATION

(a) The CEO agrees that during the course of his employment or at any time after
termination, he will not disclose or make accessible to any other person, the
Corporation’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets, litigation
information and other confidential and proprietary business information of the
Corporation, any Subsidiary or any of its clients. The CEO agrees: (i) not to
use any such information for himself or others; and (ii) not to take any such
material or reproductions thereof from the Corporation’s facilities at any time
during his employment by the Corporation, except as required in the CEO’s duties
to the Corporation. The CEO agrees immediately to return all such material and
reproductions thereof in his possession to the Corporation upon request and in
any event upon termination of employment.

 

3



--------------------------------------------------------------------------------

(b) Except with prior written authorization by the Corporation, the CEO agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, any Subsidiary, its clients or any
other party to whom the Corporation owes an obligation of confidence, at any
time during or after his employment with the Corporation.

(c) The CEO hereby assigns to the Corporation all right, title and interest he
may have or may acquire in all inventions (including patent rights) developed by
the CEO during the term of this Agreement (“Inventions”) and agrees that all
Inventions shall be the sole property of the Corporation and its assigns, and
the Corporation and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. The CEO further agrees to
assist the Corporation in every proper way (but at the Corporation’s expense) to
obtain and from time to time enforce patents, copyrights or other rights on said
Inventions in any and all countries.

6. TERMINATION

(a) The term of this Agreement shall continue for the period set forth in
Section 2 hereof unless sooner terminated upon the first to occur of the
following events (the “Termination Date”):

 

  (i) The death or disability of the CEO;

 

  (ii) Termination by the Board of Directors of the Corporation for “just
cause”. Any of the following actions by the CEO shall constitute “just cause”:

 

  (A) Material breach by the CEO of Section 4 or Section 5 of this Agreement;

 

  (B) Material breach by the CEO of any provision of this Agreement other than
Section 4 or Section 5 or the willful or reckless failure by the CEO to perform
his duties hereunder which breach or failure is not cured by the CEO within
fifteen (15) days of notice thereof from the Corporation; or

 

  (C) The commission by the CEO of any act or fraud or theft against the
Corporation or any Subsidiary, or the conviction of the CEO of any criminal act.

 

  (iii) Termination by the CEO for “just cause”. Any of the following actions or
omissions by the Corporation shall constitute “just cause”:

 

  (A) Material breach by the Corporation of any provision of this Agreement
which is not cured by the Corporation within fifteen (15) days of notice thereof
from the CEO;

 

  (B) Any action by the Corporation to intentionally harm the CEO; or

 

  (C) A Change in Control of the Corporation (as defined below).

 

  (iv) Termination by the Board of Directors of the Corporation without “just
cause”.

 

  (v) Termination by the CEO for any reason other than “just cause”.

(b) Upon termination pursuant to subparagraphs (i), (ii) or (v) of paragraph
(a) above, the CEO (or his estate in the event of termination pursuant to
subparagraph (i)), shall be entitled to receive the Base Salary, bonuses and
reimbursement of business expenses accrued but unpaid as of the date of
termination. Any unpaid, accrued salary, bonuses and expense reimbursements
should be paid within thirty (30) days of the date of termination and no later
than the March 15th after the calendar year of the termination of employment of
the CEO under subparagraph (i), (ii) or (v) of paragraph 6(a).

(c) Upon termination pursuant to subparagraph (a) (iii)(A) or (B) above, the CEO
shall be entitled to receive an amount equal to eighteen (18) months of Base
Salary plus a bonus incentive equal to the target bonus set forth in

 

4



--------------------------------------------------------------------------------

the CEO’s bonus plan in effect as of the Termination Date as if such targets had
been achieved. At the discretion of the Corporation (except if the CEO elects to
receive monthly installments), (i) such Base Salary may be paid either in one
lump sum or in monthly installments throughout the remaining term of this
Agreement, and (ii) such bonus incentive amount may be paid either in one lump
sum or in monthly installments for up to twenty four (24) months from the
Termination Date, provided that reference is made to the limitations in
Section 6(k) below and that for (i) or (ii), monthly installments may only be
selected if they would not trigger a taxable event under Section 409A of the
Code.

(d) Upon termination pursuant to subparagraph (a) (iii)(C) above, the CEO shall
be entitled to receive an amount equal to twenty four (24) months of Base Salary
plus a bonus incentive equal to the target bonus set forth in the CEO’s bonus
plan in effect as of the Termination Date as if such targets had been achieved.
At the discretion of the Corporation (except if the CEO elects to receive
monthly installments), (i) such Base Salary may be paid either in one lump sum
or in monthly installments throughout the remaining term of this Agreement, and
(ii) such bonus incentive amount may be paid either in one lump sum or in
monthly installments for up to twenty four (24) months from the Termination
Date, provided that reference is made to the limitations in Section 6(k) below
and that for (i) or (ii), monthly installments may only be selected if they
would not trigger a taxable event under Section 409A of the Code.

The commencement of the cash payout will be governed by a standard “double
trigger” mechanism approved by the Board and will commence upon the occurrence
of the second trigger (defined below), provided further that if such second
trigger does not occur no cash payout shall be due hereunder. The first
“trigger” is the “Change of Control” event and the “second trigger” is the
earliest of the following:

(i) the CEO is not offered prior to the Change in Control, (1) a comparable
executive position of the acquirer or of the division of the acquirer which
assumes the business of the corporation after the Change in Control (comparable
to be determined by the CEO in his reasonable discretion) and (2) a total
compensation and benefits package substantially similar (and no less than) to
that provided to the CEO under this Agreement; or

(ii) the CEO accepts an employment agreement discussed in (d)(i) above and
within twenty four (24) months of the effectiveness of such agreement, is
terminated without “just cause” (as defined in Section 6(a)(ii) above) or
experiences a “constructive termination” which shall include any of the actions
or omissions described in Section 6(a)(iii) above by the acquirer or division
thereof.

(e) In addition, upon termination pursuant to subparagraph (a)(iii) above, the
Corporation shall provide continuation of health benefits for a period equal to
(i) eighteen (18) months from the Termination Date for termination pursuant to
subparagraph (a)(iii)(A) or (B), and (ii) twenty four (24) months from the
Termination Date for termination pursuant to subparagraph (a)(iii)(C), each to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefit shared
in the same relative proportion by the Corporation and the CEO as in effect on
the Termination Date. Notwithstanding the foregoing, nothing in this
Section 6(e) shall be construed to affect the CEO’s right to receive COBRA
continuation entirely at the CEO’s own cost to the extent that the CEO may
continue to be entitled to COBRA continuation after the CEO’s right to cost
sharing under this Section 6(e) ceases, provided further the continued health
benefits provided hereunder shall supplement, and not in any manner be construed
to replace or otherwise limit, the periods of COBRA continuation that the CEO
would have otherwise been entitled to.

(f) Upon termination pursuant to subparagraph (a) (iv) above, the CEO shall be
entitled to receive an amount equal to eighteen (18) months of Base Salary plus
a bonus incentive equal to the target bonus set forth in the CEO’s bonus plan in
effect as of the Termination Date as if such targets had been achieved. At the
discretion of the Corporation (except if the CEO elects to receive monthly
installments), (i) such Base Salary may be paid either in one lump sum or in
monthly installments throughout the remaining term of this Agreement, and
(ii) such bonus incentive amount may be paid either in one lump sum or in
monthly installments for up to twenty four (24) months from the Termination
Date, provided that reference is made to the limitations in Section 6(k) below
and that for (i) or (ii), monthly installments may only be selected if they
would not trigger a taxable event under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

In addition, upon termination pursuant to subparagraph (a)(iv) above, the
Corporation shall provide continuation of health benefits for a period equal to
the longer of (a) the remainder of the term of this Agreement, or (b) eighteen
(18) months from the Termination Date to the extent authorized by and consistent
with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the
regular premium for such benefit shared in the same relative proportion by the
Corporation and the CEO as in effect on the Termination Date. Notwithstanding
the foregoing, nothing in this Section 6(f) shall be construed to affect the
CEO’s right to receive COBRA continuation entirely at the CEO’s own cost to the
extent that the CEO may continue to be entitled to COBRA continuation after the
CEO’s right to cost sharing under this Section 6(f) ceases, provided further the
continued health benefits provided hereunder shall supplement, and not in any
manner be construed to replace or otherwise limit, the periods of COBRA
continuation that the CEO would have otherwise been entitled to.

(g) For purposes of this Agreement, a “Change in Control of the Corporation”
shall be deemed to have occurred upon any one of the following events:

 

  (i) The date on which shares of Common Stock are first purchased pursuant to a
tender offer or exchange offer (other than such an offer by the Corporation, any
Subsidiary, any employee benefit plan of the Corporation or of any Subsidiary or
any entity holding shares or other securities of the Corporation for or pursuant
to the terms of such plan), whether or not such offer is approved or opposed by
the Corporation and regardless of the number of shares purchased pursuant to
such offer;

 

  (ii) The date the Corporation acquires knowledge that any person or group
deemed a person under Section 13(d)-3 of the Securities Exchange Act of 1934
(“Exchange Act”) (other than the Corporation, any Subsidiary, any employee
benefit plan of the Corporation or of any Subsidiary or any entity holding
shares of Common Stock or other securities of the Corporation for or pursuant to
the terms of any such plan or any individual or entity or group or affiliate
thereof which acquired its beneficial ownership interest prior to the date of
this Agreement), in a transaction or series of transactions, has become the
beneficial owner, directly or indirectly (with beneficial ownership determined
as provided in Rule 13d-3, or any successor rule, under the Exchange Act), of
securities of the Corporation entitling the person or group to 30% or more of
all votes (without consideration of the rights of any class or stock to elect
directors by a separate class vote) to which all stockholders of the Corporation
would be entitled in the election of the Board of Directors were an election
held on such date;

 

  (iii) The date, during any period of two consecutive years, when individuals
who at the beginning of such period constitute the Board of Directors of the
Corporation cease for any reason to constitute at least a majority thereof,
unless the election, or the nomination for election by the stockholders of the
Corporation, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period; and

 

  (iv) The date of approval by the stockholders of the Corporation of an
agreement (a “reorganization agreement”) providing for:

 

  (A) The merger or consolidation of the Corporation with another corporation
where the stockholders of the Corporation, immediately prior to the merger or
consolidation, do not beneficially own, immediately after the merger or
consolidation, shares of the corporation issuing cash or securities in the
merger or consolidation entitling such stockholders to 65% or more of all votes
(without consideration of the rights of any class of stock to elect directors by
a separate class vote) to which all stockholders of such corporation would be
entitled in the election of directors or where the members of the Board of
Directors of the Corporation, immediately prior to the merger or consolidation,
do not, immediately after the merger or consolidation, constitute a majority of
the Board of Directors of the corporation issuing cash or securities in the
merger or consolidation; or

 

  (B) The sale or other disposition of all or substantially all the assets of
the Corporation.

 

6



--------------------------------------------------------------------------------

(h) Adjustment. Anything in this Agreement to the contrary notwithstanding
except for the limitation in the following paragraph, in the event it shall be
determined that as a result of any payment or distribution by the Corporation to
or for the benefit of the CEO whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), the CEO would be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code (the “Code”) or any interest or penalties are
incurred by the CEO with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the CEO shall be entitled to promptly receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by the CEO of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes and
Excise Tax imposed upon the Gross-Up Payment, the CEO is in the same after-tax
position as if no Excise Tax had been imposed upon the CEO with respect to the
Payments, provided further that such Gross-Up Payment shall not exceed
$1,250,000 under any circumstances.

Notwithstanding the above provisions of this Section (h), the CEO’s Payments,
shall be reduced to an amount (not less than zero) which shall not cause any
portion of the Payments to be subject to Excise Tax, provided that no such
reduction shall be made if the CEO’s Payments, after the reduction and after the
application of Federal income tax at the highest rate applicable to individual
taxpayers, shall not be greater than the present value (determined in accordance
with Section 280G of the Code) of the Payments and any applicable Gross-Up
Payment before the reduction but after the application of (i) excise tax under
Section 4999 of the Code and (ii) Federal income tax at the highest rate
applicable to individual taxpayers.

(i) Cooperation: Pending Litigation

 

  (i) Upon the request of the Corporation, in connection with any suit, action,
proceeding, arbitration or litigation involving the Corporation (a
“Litigation”), which Litigation is directly or indirectly the result of an
event, fact or occurrence existing, in whole or in part, prior to the
Termination Date, CEO agrees to, at the expense of the Corporation, in
connection with any such Litigation:

 

  (A) attend depositions, meetings, conferences or other scheduled proceedings
related to the Litigation with a designated officer of the Corporation;

 

  (B) provide a written outline of any actions taken by CEO on behalf of the
Corporation, or any information known to CEO; and

 

  (C) otherwise cooperate with the Corporation, counsel to the Corporation and
with other parties or entities whom the Corporation shall reasonably request.

 

  (ii) Unless CEO and the Corporation agree otherwise, CEO shall not be required
to engage or participate in any of the activities described in Section 6(i) of
this Agreement for more than three (3) consecutive business days at a time, or
more than six (6) business days per ninety (90) day period.

(j) SPECIFIED EMPLOYEE STATUS. Notwithstanding anything herein to the contrary,
if the CEO is deemed a specified employee, as defined under §409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended, as of the date of his separation
from service for any reason, then the payment dates hereunder shall be adjusted
so that no payment of deferred compensation hereunder that is subject to §409A
may be made before the expiration of six (6) months after the date of the CEO’s
separation from service, or if earlier, the CEO’s death.

(k) Notwithstanding anything herein to the contrary contained herein, with
regards to the determination of lump sum or monthly installment payments to be
made under Sections 6(c), (d) and (f) above, the Board shall determine the form
of payment not later than the December 31 prior to the calendar year in which
the payment hereunder becomes binding, and provided further that any
installments designated hereunder are treated as a series of separate payments
in substantially equal amounts payable over such period as the Board irrevocably
designates as of the December 31 prior to the year in which the CEO’s right to
the amount hereunder becomes binding.

 

7



--------------------------------------------------------------------------------

7. NOTICES

Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefore; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.

8. INDEMNIFICATION

The Corporation will continue to indemnify the CEO pursuant to the
indemnification agreement previously entered into between the Corporation and
the CEO which shall remain in force and effect, and otherwise Corporation will
enter into an indemnification agreement with the CEO substantially identical to
the previously one.

9. SEVERABILITY OF PROVISIONS

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

10. ENTIRE AGREEMENT: MODIFICATION

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

11. BINDING EFFECT

The rights, benefits, duties, and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
the CEO and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of the CEO’s obligations hereunder may
not be transferred or assigned by the CEO.

12. NON-WAIVER

The failure of either party to insist upon the strict performance of the terms,
conditions and provisions of this Agreement shall not be construed as a waiver
or relinquishment of future compliance therewith, and said terms, conditions and
provisions shall remain in full force and effect. No waiver of any term or
condition of this Agreement on the part of either party shall be effective for
any purpose whatsoever unless such waiver is in writing and signed by such
party.

13. GOVERNING LAW

The validity, interpretation, enforceability, and performance of this Agreement
shall, to the extent not otherwise preempted by federal law, be governed by and
construed in accordance with the law of the Commonwealth of Massachusetts
without giving effect to its conflict of state laws principles.

14. HEADINGS

The headings of paragraphs are inserted for convenience and shall not affect the
interpretation of this Agreement on the day and year first above written.

 

8



--------------------------------------------------------------------------------

15. TAXES.

All payments hereunder shall be subject to applicable withholdings and reported
as wages to the applicable state and federal authorities. Notwithstanding
anything herein to the contrary, no particular tax result for the CEO with
respect to any income recognized by the CEO in connection with this Agreement is
guaranteed, and the CEO shall be responsible for any taxes, penalties and
interest imposed on him including, but not limited to, under Section 409A of the
Code in connection with the Agreement.

16. ACKNOWLEDGMENT.

The CEO acknowledges: (i) that he has consulted with or has had the opportunity
to consult with independent counsel of his own choice concerning this Agreement
and has been advised to do so by the Corporation; and (ii) that he has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on his own judgment.

17. NO ASSIGNMENT.

(a) Neither this Agreement nor any right or interest hereunder shall be
assignable by the CEO, his beneficiaries, or legal representatives without the
Corporation’s prior written consent; provided that nothing in this subsection
17(a) shall preclude the CEO from designating a beneficiary to receive, upon his
death, any benefit payable hereunder, or the executors, administrators, or other
legal representatives of the CEO’s estate from assigning any rights hereunder to
the person or persons entitled thereto.

(b) Except as otherwise required by law, without the Corporation’s prior written
consent, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation, or to exclusion, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

The parties have duly executed this Agreement as of the date first written
above.

 

CORPORATION: INDEVUS PHARMACEUTICALS, INC. By:  

 

Name:   Mark S. Butler Title:   Executive Vice President CEO:    

 

Name: Glenn L. Cooper, M.D.

 

9